       Case 2:16-md-02724-CMR Document 1499 Filed 09/02/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
 PRICING ANTITRUST LITIGATION                            Case No. 2:16-MD-2724


 THIS DOCUMENT RELATES TO:                               HON. CYNTHIA M. RUFE
 Connecticut et al. v. Teva Pharmaceuticals              19-cv-2407
 USA, Inc. et al.

 1199SEIU Nat’l Benefit Fund et al. v. Actavis           16-CB-27242
 Holdco U.S., Inc. et al.

 American Federation of State, County and                16-CM-27242
 Municipal Employees District Council 37
 Health & Security Plan et al. v. Mylan Inc. et
 al.
                                                         16-PV-27242
 American Federation of State, County and
 Municipal Employees District Council 37
 Health & Security Plan et al. v. Apotex Corp. et
 al.

 Ahold USA, Inc. et al. v. Actavis Holdco U.S.,          16-CB-27241
 Inc. et al.

 Ahold USA, Inc. et al. v. Mylan Inc. et al.             16-CM-27241
 Ahold USA, Inc. et al. v. Apotex Corp. et al.           16-PV-27241



                                               ORDER

       AND NOW, this 2nd day of September 2020, upon consideration of the attached

stipulation of the parties regarding briefing on the competing proposals for the bellwether

schedules, it is hereby ORDERED that the stipulation is APPROVED. The States and EPPs

(collectively), DPPs, and Defendants shall file, no later than September 9, 2020, (1) a brief not to

exceed 15 double-spaced pages discussing the competing proposals submitted to the Court on
       Case 2:16-md-02724-CMR Document 1499 Filed 09/02/20 Page 2 of 5




September 1, 2020, and (2) a brief not to exceed 15 double-spaced pages discussing depositions

in the bellwether actions. No response briefs shall be filed.


       It is so ORDERED.


                                                      BY THE COURT:
                                                      /s/ Cynthia M. Rufe
                                                      __________________________
                                                      CYNTHIA M. RUFE, J.




                                                  2
       Case 2:16-md-02724-CMR Document 1499 Filed 09/02/20 Page 3 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
 PRICING ANTITRUST LITIGATION                            Case No. 2:16-MD-2724


 THIS DOCUMENT RELATES TO:                               HON. CYNTHIA M. RUFE
 Connecticut et al. v. Teva Pharmaceuticals USA,
 Inc. et al, no. 19-cv-2407

 1199SEIU Nat’l Benefit Fund et al. v. Actavis
 Holdco U.S., Inc. et al., No. 16-CB-27242

 American Federation of State, County and
 Municipal Employees District Council 37 Health
 & Security Plan et al. v. Mylan Inc. et al., No.
 16-CM-27242

 American Federation of State, County and
 Municipal Employees District Council 37 Health
 & Security Plan et al. v. Apotex Corp. et al., 16-
 PV-27242

 Ahold USA, Inc. et al. v. Actavis Holdco U.S.,
 Inc. et al., 16-CB-27241

 Ahold USA, Inc. et al. v. Mylan Inc. et al., 16-
 CM-27241

 Ahold USA, Inc. et al. v. Apotex Corp. et al., 16-
 PV-27241




  JOINT STIPULATION AND PROPOSED ORDER TO SET BRIEFING SCHEDULE
                          AND PAGE LIMITS

       WHEREAS, on July 13, 2020, the Court entered Pretrial Order No. 132 (Bellwether

Selection), which ordered the parties to either agree upon a schedule or submit competing

schedules for the discovery, motions, and other proceedings to bring to trial on parallel tracks (1)



                                                    1
         Case 2:16-md-02724-CMR Document 1499 Filed 09/02/20 Page 4 of 5




the Private Plaintiffs’ class action complaints as to clobetasol, clomipramine and pravastatin and

(2) the State Plaintiffs’ Amended Complaint filed May 10, 2019 (the Teva-centric Complaint) by

August 12, 2020 (see ECF No. 1443);

         WHEREAS, on August 11, 2020, the parties jointly moved for a 20-day extension of

time until September 1, 2020 to submit an agreed upon schedule or propose competing schedules

pursuant to Pretrial Order No. 132 (see ECF No. 1480);

         WHEREAS, on August 31, 2020, the Court entered an Order extending the time to

submit proposed schedules to no later than September 1, 2020 (see ECF No. 1495);

         WHEREAS, on September 1, 2020, three competing proposed schedules were filed with

the Court: (1) joint proposal on behalf of End-Payor Plaintiffs and State Plaintiffs

(“EPPs/States”); (2) proposal on behalf of Direct Purchaser Plaintiffs (“DPPs”); and (3) proposal

of behalf of Defendants;

         WHEREAS, the parties, after meeting and conferring, have agreed, subject to the Court’s

approval, to simultaneously submit briefing on September 9, 2020, on two issues relating to the

competing schedules: (1) the competing proposals themselves, and (2) depositions in the

bellwether actions, and have further agreed that each brief may not exceed 15 double-spaced

pages and that no responses shall be filed, unless ordered by the Court.

         It is hereby STIPULATED AND AGREED, by the undersigned counsel, that the States

and EPPs (collectively), DPPs, and Defendants shall file, no later than September 9, 2020, (1) a

brief not to exceed 15 double-spaced pages discussing the competing proposals submitted to the

Court on September 1, 2020, and (2) a brief not to exceed 15 double-spaced pages discussing

depositions in the bellwether actions, and no response briefs shall be filed, unless ordered by the

Court.




                                                 2
      Case 2:16-md-02724-CMR Document 1499 Filed 09/02/20 Page 5 of 5




      IT IS SO STIPULATED.

Dated: September 1, 2020


 /s/ Roberta D. Liebenberg                        /s/ Dianne M. Nast
 Roberta D. Liebenberg                            Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                   NASTLAW LLC
 One South Broad Street, 23rd Floor               1101 Market Street, Suite 2801
 Philadelphia, PA 19107                           Philadelphia, PA 19107
 215-567-6565                                     215-923-9300
 rliebenberg@finekaplan.com                       dnast@nastlaw.com

 Liaison and Lead Counsel for the End-Payer       Liaison and Lead Counsel for the Direct
 Plaintiffs                                       Purchaser Plaintiffs

 /s/ W. Joseph Nielsen                            /s/ Devora W. Allon
 W. Joseph Nielsen                                Devora W. Allon
 Assistant Attorney General                       KIRKLAND & ELLIS LLP
 55 Elm Street                                    601 Lexington Avenue New York, NY 10022
 P.O. Box 120                                     Tel: (212) 446-5967
 Hartford, CT 06141-0120                          Fax: (212) 446-6460
 Tel: (860)808-5040                               devora.allon@kirkland.com
 Fax: (860)808-5033
 Joseph.Nielsen@ct.gov
                                                  /s/ Chul Pak
 Liaison Counsel for the States                   Chul Pak
                                                  WILSON SONSINI GOODRICH & ROSATI
                                                  Professional Corporation
                                                  1301 Avenue of the Americas, 40th Fl.
                                                  New York, NY 10019
                                                  Tel: (212) 999-5800
                                                  Fax: (212) 999-5899
                                                  cpak@wsgr.com

                                                  Defendants’ Liaison Counsel




                                              3
